MANDATE

THE STATE OF TEXAS

TO THE 224TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 26, 2014, the cause upon appeal to
revise or reverse your judgment between

Flavio Alvarez, M.D., Appellant

V.

Martha G. Garcia, Judith Rocha, Rosalinda Gonzales, Sylvia Gonzales, Minerva Gonzales, Individually and as
Heirs of the Estate of Dalia Hernandez, Deceased, Appellee

No. 04-14-00142-CV and Tr. Ct. No. 2012-CI-10242

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is REVERSED, and this cause is REMANDED to the trial court for
the entry of the judgment applying the percentage settlement credit calculated
in accordance with this opinion. It is ORDERED that appellant, Flavio
Alvarez, M.D., recover his costs of this appeal from the appellees, Martha G.
Garcia, Judith Rocha, Rosalinda Gonzales, Sylvia Gonzales, Minerva
Gonzales, and the Estate of Dalia Hernandez, Deceased.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on February 4, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00142-CV

                                       Flavio Alvarez, M.D.

                                                     v.

  Martha G. Garcia, Judith Rocha, Rosalinda Gonzales, Sylvia Gonzales, Minerva Gonzales,
            Individually and as Heirs of the Estate of Dalia Hernandez, Deceased

        (NO. 2012-CI-10242 IN 224TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          BRUCE ANDERSON
MOTION FEE                         $10.00   E-PAID          BRUCE ANDERSON
CLERK'S RECORD                    $131.00   PAID
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            BRIN & BRIN
FILING                            $100.00   PAID            BRIN & BRIN
STATEWIDE EFILING FEE              $20.00   PAID            BRIN & BRIN
INDIGENT                           $25.00   PAID            BRIN & BRIN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this February 4, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853